Citation Nr: 0913510	
Decision Date: 04/10/09    Archive Date: 04/21/09

DOCKET NO.  08-02 576	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, 
Nevada


THE ISSUE

Entitlement to service connection for a deviated septum.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Kristi L. Gunn, Associate Counsel


INTRODUCTION


The Veteran served on active duty from June 1999 to June 
2004.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a January 2007 rating decision of the Reno, 
Nevada, Department of Veterans Affairs (VA) Regional Office 
(RO), which in pertinent part, denied service connection for 
a deviated septum.  

In February 2009, the Veteran testified at a videoconference 
hearing before the undersigned Acting Veterans Law Judge.  A 
copy of the transcript is of record.  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the Veteran's appeal has been obtained.  

2.  Resolving doubt in the Veteran's favor, competent 
evidence of record relates the current deviated septum to 
active service.  


CONCLUSION OF LAW

A deviated septum was incurred during active service.  38 
U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002 & Supp. 2008); 
38 C.F.R. §§ 3.102, 3.159, 3.303 (2008).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duty to Notify & Assist  

The Veterans Claims Assistance Act of 2000 (VCAA) imposes 
obligations on VA in terms of its duty to notify and assist 
claimants.  When VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and the representative, if any, or any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002 & 
Supp. 2008); 38 C.F.R. § 3.159(b) (2008); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  In Pelegrini v. Principi, 
18 Vet. App. 112, 120-21 (2004), the United States Court of 
Appeals for Veteran Claims (Court) held that VA must (1) 
inform the claimant about the information and evidence not of 
record that is necessary to substantiate the claim; (2) 
inform the claimant about the information and evidence that 
VA will seek to provide; and (3) inform the claimant about 
the information and evidence the claimant is expected to 
provide.  

Given the fully favorable decision discussed below, the Board 
finds that any issue with regard to the timing or content of 
the VCAA notice provided to the Veteran is moot or represents 
harmless error.  As to additional notice regarding the 
effective date to be assigned, the RO will address this 
matter in effectuating the award.  See Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).

II.  Decision  

During the February 2009 hearing, the Veteran testified that 
he went to sick call after he was struck in the face with a 
basketball during his physical training (PT).  He explained 
that the impact caused black eyes and resulted in a marked 
difference in his breathing pattern.  Eventually, his 
breathing became much more audible causing fellow soldiers to 
complain about the sound.  The Veteran asserts that service 
connection is warranted for his deviated septum.  

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110.  Service connection may be granted for 
any disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service. 38 C.F.R. § 3.303(d).

A Veteran will be considered to have been in sound condition 
when examined, accepted, and enrolled for service, except as 
to defects, infirmities, or disorders noted at entrance into 
service, or where clear and unmistakable evidence 
demonstrates that an injury or disease existed prior thereto 
and was not aggravated by service.  38 U.S.C.A. § 1111.  Only 
such conditions as are recorded in examination reports are to 
be considered as noted.  38 C.F.R. § 3.304(b).  

When no pre-existing condition is noted upon entry into 
service, the Veteran is presumed to have been sound upon 
entry, and the presumption of soundness arises.  The burden 
then shifts to VA to rebut the presumption of soundness by 
clear and unmistakable evidence that the Veteran's disability 
was both pre-existing and not aggravated by service.  Wagner 
v. Principi, 370 F.3d 1089, 1096 (Fed. Cir. 2004).  

The determination of whether there is clear and unmistakable 
evidence that a defect, infirmity, or disorder existed prior 
to service should be based upon "thorough analysis of the 
evidentiary showing and careful correlation of all material 
facts, with due regard to accepted medical principles 
pertaining to the history, manifestations, clinical course, 
and character of the particular injury or disease or 
residuals thereof."  38 C.F.R. § 3.304(b)(1).  

A pre-existing disability or disease will be considered to 
have been aggravated by active service when there is an 
increase in disability during service, unless there is clear 
and unmistakable evidence (obvious and manifest) that the 
increase in disability is due to the natural progress of the 
disability or disease.  38 U.S.C.A. § 1153; 38 C.F.R. § 3.306 
(a), (b).  Aggravation of a pre-existing condition may not be 
conceded where the disability underwent no increase in 
severity during service on the basis of all the evidence of 
record pertaining to the manifestations of the disability 
prior to, during, and subsequent to service.  38 U.S.C.A. § 
1153; 38 C.F.R. § 3.306(b).  See Falzone v. Brown, 8 Vet. 
App. 398, 402 (1995) (holding that the presumption of 
aggravation created by section 3.306 applies only if there is 
an increase in severity during service); Akins v. Derwinski, 
1 Vet. App. 228, 231 (1991).

Once the presumption of soundness at entry has been rebutted, 
aggravation may not be conceded unless the pre-existing 
condition increased in severity during service, pursuant to 
38 C.F.R. § 3.306.  See VAOPGCPREC 3-2003 (July 16, 2003).  
In addition, the usual effects of medical and surgical 
treatment in service, provided to ameliorate a pre-existing 
condition, will not be considered service connected unless 
the disorder is otherwise aggravated by service.  38 C.F.R. § 
3.306(b)(1).  

Medical evidence is generally required to establish a medical 
diagnosis or to address questions of medical causation; lay 
assertions of medical status do not constitute competent 
medical evidence for these purposes.  Espiritu v. Derwinski, 
2 Vet. App. 492 (1992).  However, lay assertions may serve to 
support a claim for service connection by supporting the 
occurrence of lay-observable events or the presence of 
disability or symptoms of disability subject to lay 
observation.  38 U.S.C.A. § 1153(a); 38 C.F.R. § 3.303(a); 
Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see 
Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006) 
(addressing lay evidence as potentially competent to support 
presence of disability even where not corroborated by 
contemporaneous medical evidence).  

In the present case, the Veteran's entrance examination is 
not of record.  Thus, no defect is shown upon entry and the 
presumption of soundness operates.  Moreover, the Board finds 
no clear and unmistakable evidence to rebut the presumption.  
Indeed, the evidence does not show that a deviated septum, 
clearly and unmistakably existed prior to service.  In so 
finding, it is acknowledged that the Veteran reported a 
history of breaking his nose on three different occasions, 
most recently four years ago, during an October 2001 sick 
call visit.  The Veteran was diagnosed with a deviated septum 
at the October 2001 sick call; however there are no 
preservice medical reports of record, nor is there any post-
service medical evidence showing that a deviated septum 
preexisted service.  See Miller v. West, 11 Vet. App. 345, 
348 (1998).  

Again, the Board finds that the evidence does not clearly and 
unmistakably show that his deviated septum existed prior to 
service and that it was not aggravated by service.  
Accordingly, the presumption of soundness is not rebutted; 
therefore, the claim is treated as a claim for service 
connection on a direct basis.  Wagner v. Principi, at 1096.  
See also VAOPGCPREC 3-2003.

Turning to the merits of the Veteran's claim of service 
connection on a direct basis, as previously reported, an 
October 2001 sick call note reflects complaints of problems 
breathing and the sensation of a "blockage."  Physical 
observation of the Veteran revealed no sinus tenderness, but 
a non-obstructive deviated septum to the left.  The physician 
diagnosed the Veteran with a deviated septum.  It was noted 
that the Veteran would be recommended to ear, nose, and 
throat (ENT) for surgery, but because there was no 
obstruction and the nose was cosmetically intact, the Veteran 
decided to follow-up as needed for treatment and forego 
surgery.  

In October 2006, the Veteran was afforded a VA examination 
for his deviated septum.  The Veteran reported the in-service 
basketball accident to the examiner and asserted that the in-
service accident caused his deviated septum.  Upon physical 
examination of the Veteran, the examiner noted no signs of 
nasal polyps, granulomatous disease, purulent discharge, 
crusting, or signs of any maxillary or frontal tenderness.  
X-rays of his nasal bones were normal, and there were no 
signs of septal deviation.  The examiner indicated in his 
report that "[n]o [claims] file [was] needed[,]" and 
diagnosed the Veteran with no evidence for deviated septum 
based on x-rays and chronic rhinitis, possibly non-allergic 
causing obstruction on his right nostril.  Subsequently 
thereafter, in June 2007, the Veteran underwent a 
computerized tomography (CT) scan of his sinuses.  The June 
2007 VA outpatient treatment note reports that CT scan 
results were indicative of nasal obstruction secondary to 
deviation of the nasal septum and soft tissue obstruction.  

The Board has reviewed this case and finds that the evidence 
supports the grant of service connection for a deviated 
septum.  Indeed, the Veteran is competent to report that he 
injured his nose while playing basketball.  Moreover, in-
service treatment for nasal blockage and breathing problems 
is demonstrated here.  Thus, the Board will concede such 
injury in service.  Moreover, although the October 2006 VA 
examiner found no evidence of a deviated septum reflected in 
x-rays, a CT scan performed in June 2007 showed a deviated 
septum.  Thus the evidence is at least in equipoise on this 
point.  

Additionally, the evidence of record is void of any 
intercurrent injury, evidence showing that the Veteran had 
corrective surgery for his deviated septum between his 
discharge from service in June 2004 and the October 2006 VA 
examination, or evidence to suggest that a traumatic injury 
occurred between the October 2006 VA examination and the June 
2007 CT scan.  

When, after careful consideration of all procurable and 
assembled data, a reasonable doubt arises regarding service 
origin or the degree of disability, such doubt will be 
resolved in favor of the claimant.  By reasonable doubt is 
meant one that exists because an approximate balance of 
positive and negative evidence which does satisfactorily 
prove or disprove the claim.  It is a substantial doubt and 
one within the range of probability as distinguished from 
pure speculation or remote possibility.  38 C.F.R. § 3.102.  
See also 38 U.S.C.A. § 5107 (b); Gilbert v. Derwinski, 1 Vet. 
App. 49, 53-56 (1990).  Given the facts of this case, and 
with resolution of all reasonable doubt in the Veteran's 
favor, the Board finds that service connection for a deviated 
septum is warranted.  


					(CONTINUED ON NEXT PAGE)




ORDER

Entitlement to service connection for a deviated septum is 
granted, subject to the regulations pertinent to the 
disbursement of monetary funds.  



____________________________________________
ERIC S. LEBOFF
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


